     Case 2:17-cv-01123-WBS-DB Document 83 Filed 11/05/20 Page 1 of 6


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   RONALD C. EVANS, an individual;         No. 2:17-cv-01123-WBS-DB
     JOAN M. EVANS, an individual;
13   DENNIS TREADAWAY, an individual;
     and all others similarly
14   situated                                MEMORANDUM AND ORDER RE:
                                             MOTION TO BE DESIGNATED AS
15                 Plaintiffs,               INTERIM CLASS COUNSEL
16        v.

17   ZB, N.A., a National Banking
     Association, dba California Bank
18   & Trust

19                 Defendant.

20   ZIONS BANCORPORATION, N.A., a
     National Banking Association,
21   formerly known as ZB, N.A., dba
     California Bank & Trust,
22
               Third-Party Plaintiff,
23
          v.
24
     JTS COMMUNITIES, INC., a
25   California Corporation; LARRY A.
     CARTER, an individual; JACK T.
26   SWEIGART, an individual; and
     BRISTOL INSURANCE COMPANY, a
27   dissolved Utah corporation; and
     ROES 1-20 inclusive,
28
                                         1
     Case 2:17-cv-01123-WBS-DB Document 83 Filed 11/05/20 Page 2 of 6


1
              Third-Party Defendant.
2

3

4

5                                 ----oo0oo----
6               Plaintiffs, as putative class representatives, allege
7    that the defendant CB & T Bank (formerly known as Zions
8    Bancorporation, N.A.)(“defendant” or “CB & T”) knowingly aided
9    and abetted a Ponzi scheme perpetrated by Deepal Wannakuwatte
10   (“Wannakuwatte”) while using his company International
11   Manufacturing Group, Inc. (“IMG”) to defraud investors. (First
12   Amended Complaint (“FAC”) (Docket No. 42).)        Before the court is
13   plaintiffs’ motion to have Robert L. Brace and Michael P. Denver
14   designated as interim class counsel.       (“Mot. To Be Designated as
15   Interim Class Counsel”) (Docket No. 71).
16   I.   Discussion1
17              Federal Rule of Civil Procedure 23(g)(3) provides that
18   “the court may designate interim counsel to act on behalf of a
19   putative class before determining whether to certify the action
20   as a class action.”    Fed. R. Civ. P. 23(g)(3).       The court may do
21   so “if necessary to protect the interests of the putative class.”
22   Fed. R. Civ. P. 23, advisory committee’s notes.         In some cases,
23   “there may be rivalry or uncertainty that makes formal
24   designation of interim counsel appropriate.”        Id.   The advisory
25

26
          1    The court previously recited the factual and procedural
     background in depth in its order granting defendants’ motions to
27   dismiss. (See Order Granting Motion to Dismiss at 1–5 (Docket
     No. 50).) Accordingly, the court will refrain from doing so
28   again.
                                     2
     Case 2:17-cv-01123-WBS-DB Document 83 Filed 11/05/20 Page 3 of 6


1    committee notes contemplate that interim counsel may be necessary

2    to ensure that one attorney or firm is responsible for “tak[ing]

3    action to prepare for the certification decision, can “make or

4    respond to motions before certification”, and so that

5    “[s]ettlement may be discussed before certification.”          Id.

6                 Plaintiffs contend that the appointment of Brace and

7    Denver as interim class counsel is permitted under Federal Rule

8    of Civil Procedure 23(g)(3) and necessary to protect the putative

9    class.   (Mot. To Be Designated as Interim Class Counsel at 6.)

10   However, none of the factors contemplated by the Rule 23 advisory

11   committee’s notes to justify appointing interim counsel appear to

12   apply here.    There is no rivalry here among competing law firms

13   to represent the putative class.        See In re Seagate Tech. LLC

14   Litig., No. 16-cv-00523-RMW, 2016 WL 3401989, at *3 (N. D. Cal

15   June 21, 2016) (denying appointment of interim counsel because

16   “this case does not involve competing lawsuits pending in

17   district court that may be consolidated in the near future, nor

18   is there a gaggle of firms jockeying to be appointed class

19   counsel.”)    Indeed, Brace and Denver have represented the named

20   plaintiffs and putative class since the complaint was filed in
21   2017.    (See Compl. at 1.)   Brace and Denver have proven to be

22   perfectly able to make and respond to motions in this case.

23                Plaintiffs additionally argue that the appointment of

24   Brace and Denver as interim class counsel is needed to prevent

25   defendant from unfairly using depositions of class members in the

26   related JTS litigation in state court to defeat asserted class
27   claims in this action.     (Mot. To Be Designated as Interim Class

28   Counsel at 3.)     However, that argument has been rendered moot.
                                         3
     Case 2:17-cv-01123-WBS-DB Document 83 Filed 11/05/20 Page 4 of 6


1    Following the parties’ status conference on September 28, 2020,

2    defendant has agreed to (i) permit the use in the present case of

3    all discovery taken in the JTS state court action, (ii) to

4    produce to plaintiffs in this action all documents that they have

5    produced in the JTS action, and (iii) permit plaintiffs’ counsel

6    to attend depositions in the JTS action.        (Opp’n. to Mot. at 7.)

7               Plaintiffs also claim that appointing Brace and Denver

8    as interim class counsel will assist in settling the case.         (Mot.

9    To Be Designated as Interim Class Counsel at 5.)         However, the

10   parties have already retained a mediator and participated in a

11   full day of mediation on August 17, 2020.        (Opp’n. to Pls.’ Mot.

12   to Be Designated as Interim Counsel (Docket No. 77) at 6). Thus,

13   it does not appear that interim class certification is necessary

14   to facilitate settlement talks between the parties.

15              For the first time on reply, plaintiffs contend that if

16   Brace and Denver are not appointed as interim class counsel, they

17   will be barred from contacting other putative class members and

18   being present at or representing them during their depositions.

19   (See Reply Br. in Supp. of Mot. at 8 (“Reply”) (Docket No. 79).)

20   They base this contention on Rule 7.3 of the California Rules of
21   Professional Conduct.     That rule provides that lawyers shall not

22   “by in-person, live telephone, or real-time electronic contact

23   solicit professional employment when a significant motive for

24   doing so is the lawyer’s pecuniary gain, unless the person

25   contacted: 1) is a lawyer or 2) has a family, close personal, or

26   prior professional relationship with the lawyer.”         Cal. Rules of
27   Prof’l Conduct R. 7.3(a).

28              Not only was this argument waived because it was raised
                                         4
     Case 2:17-cv-01123-WBS-DB Document 83 Filed 11/05/20 Page 5 of 6


1    for the first time in plaintiffs’ reply brief, see Bazuaye v.

2    INS, 79 F.3d 118, 120 (9th Cir. 1996), the argument is also

3    unpersuasive.   Plaintiffs have not convinced the court that

4    contacting putative class members by telephone regarding their

5    deposition would constitute solicitation for professional

6    employment motivated by pecuniary gain.        Plaintiffs have cited no

7    case law to support their contention.       Moreover, Rule 7.3 of the

8    California Rules of Professional Conduct does not appear to apply

9    to merely contacting and coordinating with putative class members

10   by letters or emails.     In short, because plaintiffs have not

11   demonstrated that contacting the putative class members in the

12   way contemplated would violate the California Rules of

13   Professional Conduct, the court will not assume that it will.

14              Accordingly, the court finds that none of plaintiffs’

15   arguments weigh in favor of appointing interim counsel.            Denying

16   the appointment of interim class counsel will not prejudice the

17   putative class in any way.      “Failure to make the formal

18   designation does not prevent the attorney who filed the action

19   from proceeding in it.     Whether or not formally designated

20   interim counsel, an attorney who acts on behalf of the class
21   before certification must act in the best interests of the class

22   as a whole.”    Fed. R. Civ. P. 23, advisory committee’s notes.          In

23   the absence of special circumstances warranting appointment of

24   interim class counsel, the court will wait to consider the

25   adequacy of representation and appointment of class counsel until

26   such time as plaintiffs move for class certification.
27              IT IS THEREFORE ORDERED that plaintiffs’ motion to

28   appoint Robert L. Brace and Michael P. Denver as interim class
                                         5
     Case 2:17-cv-01123-WBS-DB Document 83 Filed 11/05/20 Page 6 of 6


1    counsel (Docket No. 71) be, and the same hereby is, DENIED.

2    Dated:   November 5, 2020

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         6
